Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

Claims (1 & 9), 2-8 and 10-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-8 and 10-22 of U.S. Patent No. 10,447,430, respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed invention of the instant Application is broader in scope, which encompasses the claimed limitations included in the reference patent.  The Patent ‘430 is recited an invention, which is narrower in scope, with the limitations of “receiving or generating a plurality of unencoded frames including a current frame in a sequence and one or more previous frames in the sequence”.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to incorporate all the limitations in the instant application as anticipated by claims 1, 2-8 and 10-22 of the Patent ‘430.
Claims 1, 2-8 and 10-22 of U.S. Patent ‘430 contains every element of claims (1 & 9), 2-8 and 10-22 of the instant application and as such is not patentably distinct from an earlier patent claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over clams in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claims 23 and 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 24 of U.S. Patent No. 10,447,430, respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed invention of the instant Application is broader in scope, which encompasses the claimed limitations included in the reference patent.  The Patent ‘430 is recited an invention, which is narrower in scope, with the limitations of “receiving or generating a plurality of unencoded frames including a current frame in a sequence and one or more previous frames in the sequence”.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to incorporate all the limitations in the instant application as anticipated by claims 23 and 24 of the Patent ‘430.
Claims 23-24 of U.S. Patent ‘430 contains every element of claims 23-24 of the instant application and as such is not patentably distinct from an earlier patent claim.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over clams in four prior art patents); In re Berg, 140 f.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 16 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3:
	The term “the plurality of unencoded frames” lacks antecedent basis.  Where are the unencoded frames coming from?

Claim 4 (depends on claim 1):
	The phrase “wherein transmitting … includes…” cannot be understood.  Since transmitting feature has not been recited previously (in claim 1), why there is “wherein” used?  

Claim 16:
	The term “the plurality of unencoded frames” lacks antecedent basis.  Where are the unencoded frames coming from?
Claim 23:
	Throughout the claim, what interrelationship(s) does the processor module (at line 2) have with any element of the claim?  In other words, what is the purpose of having “a processor module”?
	At lines 3-4, the phrase “wherein the memory contains … instructions … to implement a method” cannot be understood.  What element should execute the instructions in order to perform/implement/carry out  a method?
[Noted:  a memory/instruction(s) (itself) cannot carry out any performance (recited as “a method”).  
In other words, a memory is only a storage for storing data/codes/instructions/etc., and instruction(s) is/are only code(s).]

Claim 24:
	At lines 1-2, the phrase “… medium having  … instructions … to implement a method” cannot be understood.  What element should execute the instructions in order to implement/carrying out  a method?
[Noted:  a memory/instruction(s) (itself) cannot carry out any performance (recited as “a method”).  
In other words, a memory is only a storage for storing data/codes/instructions/etc., and instruction(s) is/are only code(s).]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 8-17 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Florencio et al. (2008/0192738 and Florencio hereinafter).
Claims 1-2 and 11-12:
Florencio discloses the invention substantially as claimed.  Florencio teaches (figures 2 & 5) that a Media Transmission Optimizer provides a novel form of dynamic Forward Error Correction (FEC) that focuses on the perceived quality of a recovered media signal.  The Media Transmission Optimizer uses an adaptation of FEC-type techniques to send copies of the same frame of media, coded with different bitrates, in subsequent media packets as a means of protection against losses (¶s [0009] & [0010]).
figures 5 and 2, a coder encodes (545) the current frame of the media signal at each of the N rates (r1, r2, r3, … rN), wherein r1 > r2 > r3 [recited as ‘encoding a current frame at a first bitrate’ and ‘encoding one or more previous frame at a second bitrate that is lower than the first bitrate’] (figures 5 & 2, ¶s [0091], [0063], [0012] & [0046]).
Florencio’s ith packet (565) is packetized/constructed (560) using one representation from each of up to N frames, including the current frame and the N-1 immediately preceding frames to populate each of the bitrates, so that the ith packet would include (example) Frame i encoded at Rate 1 (FiR1), Frame i-1 encoded at Rate 2 (Fi-1R2), and Frame i-3 encoded at Rate 3 (Fi-2R3) [recited as ‘packetizing the one or more encoded source frame and the one or more encoded FEC frames into data packets’] (figures 2 & 5, ¶s [0091], [0012], & [0046]).
	Florencio does not explicitly teach the source frame.  Florencio, however, suggests the “current frame”.  It would have been obvious to one skilled in the art before the effective filing date of the claim invention to realize that Florencio’s current frame would have been named as a “source frame” instead.  One having ordinary skill in the art would be motivated to realize so because naming Florencio’s current frame as a “source frame” would have not changed/modified the contents inside of Florencio’s current frame.

Claim 3 and 13:
	Florencio teaches that the bits of media are audio and/or video bits (¶[0011], claim 20).


Claim 4:
	Florencio shows that each packet (565) is then transmitted (570) across a network (575)  using a wireless interface/wireless network connection—Bluetooth (figures 5 and 1, ¶s[0092] & [0030]-[0031], [0026]).

Claim 8:
	Florencio does not explicitly teach that the data packets include one or more UDP packets.  Florencio, however, teaches packets (565) (figure 5, ¶ [0092]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to name Florencio’s packets as ‘UDP packets’.  One having ordinary skill in the art would be motivated to realize so because naming Florencio’s packets as ‘UDP packets’ would have not affected any contents inside Florencio’s packets.

Claim 9:
	Florencio suggests the feature of transmitting a current data packet (570) across the network (575) (figure 5, ¶[0092]).

Claim 10:
	Florencio teaches that for Markov loss model with bursty losses, determining a duration/rate r3 is further down than the rate r2 if the channel is bursty (¶ [0073]).


Claim 14:
	Florencio further suggests that input devices (140) can include a game pad or a game port ¶s [0032] & [0031]).

Claims 15-17:
	Florencio’s system (100) includes input devices (140) (plural) include GPC receiver, radio receiver and television receiver, etc., to receive audio frames (figure 1, ¶s [0032], [0031] & [0011]).

Claims 23 and 24:
	These claims are similar to claim 1 above with additional limitations of memory or computer readable medium for storing instructions.  Florencio shows that (figure 1) a system includes a computing device (100) having one or more processing units (110) and a system memory (120) and data storage (160).  Florencio’s data storage (160) can includes variety of computer readable storage medium/media, when accessed by the computing device (100) to perform the method thereof (figure 1, ¶s [0030]-[0031] & [0033]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 8,856,624 – Paniconi – Method and Apparatus for dynamically generating error correction.
b. US 2016/0127077 – Bright-Thomas et al. – Self-Describing error correction of consolidated media content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T. TU/Primary Examiner, Art Unit 2111